779 N.W.2d 511 (2010)
21 LONG LAKE HOLDINGS, LLC, Plaintiff-Appellee,
v.
GROTEFELD & DENENBERG, LLC and Grotefeld & Denenberg, PLLC, Defendants, and
Grotefeld & Hoffmann, LLP, Defendant-Appellant.
Docket No. 140240. COA No. 293149.
Supreme Court of Michigan.
March 29, 2010.

Order
On order of the Court, the application for leave to appeal the November 9, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.